DAUKSCH, J.
This is an appeal from a marriage dissolution judgment. The final hearing was unrecorded and thus no transcript is available for our review of the evidence. Further, appellant did not supply us with a stipulated statement to support his contentions regarding the evidence. We have no option except to affirm the judgment as far as the evidentiary attacks are concerned. Beasley v. Beasley, 463 So.2d 1248 (Fla. 5th DCA 1985).
However, it appears from the judgment that mathematical calculations were made in error and that arrearages were ordered where unwarranted. Because we must remand this case for recalculation and a new judgment, it is in the interest of the parties and the children to allow the parties to have a rehearing on all support *126matters. The judgment is otherwise affirmed.
AFFIRMED in part; REVERSED in part; REMANDED.
W. SHARP and PETERSON, JJ„ concur.